—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in failing to dismiss plaintiffs’ first and second causes of action for defamation. An action to recover damages for libel and slander must be commenced within one year (CPLR 215 [3]; Karam v First Am. Bank, 190 AD2d 1017, 1018). The record establishes that the alleged defamatory statements were made some time *989in the fall of 1990, shortly after plaintiffs’ termination from employment on September 17, 1990. The note of issue filed by plaintiffs establishes that the instant action was commenced on January 14, 1992. Because the action was commenced more than one year after the allegedly defamatory statements were made, it is time-barred (see, CPLR 215 [3]; Seymour v New York State Elec. & Gas, 215 AD2d 971).
Therefore, we modify the order on appeal by granting defendant’s motion for summary judgment dismissing plaintiffs’ first and second causes of action. (Appeals from Order of Supreme Court, Oneida County, Grow, J. — Dismiss Causes of Action.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.